DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Status
This office action is in response to the filing of 12/10/2021. Claims 1-14 and 16-18 are currently pending with claim 15 withdrawn by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "at least one further housing part of the dust extraction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "at least two further housing parts of the dust extraction device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected due to dependence on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewster (US Pub 20170348812).

Regarding Claim 1, Brewster discloses a fastening device (138-Fig. 8) for detachably connecting (paragraph [0174]) a dust extraction device (110-Fig. 8) to a hand-held power tool (114-Fig. 8), comprising: 
a first connection unit (Fig. 9, the assembly shown with members 170 and 174 received by notches 180 and 182) configured to connect the dust extraction device to the hand-held power tool (paragraph [0076], describes how the members 170 and 174 interact with the body of the dust collector 110) by form closure (Fig. 8, members 170 and 174 are received by notches 178 and 182 in which the form or shape of the components locks them together); and 
a second connection unit (Fig. 8, assembly of grip 162, handle 142, head 146 and band 158) configured to connect the dust extraction device to the hand-held power tool by force closure (paragraph [0075], rotation of grip 162 causes band 158 to grip neck 154 of power tool 114).

Regarding Claim 2, Brewster further discloses wherein the first connection unit is arranged at a distance apart from the second connection unit along a direction of connection (Fig. 8, member 170 and 174 and band 158 are spaced apart and have a length along the long axis of tool 114).

Regarding Claim 3, Brewster further discloses wherein the first connection unit has at least one guide element (178 and 182-Fig. 9) configured as a guide rail (Fig. 9, notches 178 and 182 can be configured as a guider rail).

Regarding Claim 4, Brewster further discloses wherein the guide element has at least two differing form closure regions (Fig. 9, notches 178 and 182 are differing form closure regions).

Regarding Claim 5, Brewster further discloses wherein the second connection unit has a locking unit (paragraph [0075], the mechanism which constricts or expands band 158 around neck 154) that configured to be actuated manually (paragraph [0075, rotation of grip 162 constricts or expands band 158 around neck 154).

Regarding Claim 6, Brewster further discloses wherein the locking unit has a self-latching configuration (Fig. 9, placement of band 158 around neck 154 when grip 162 is not rotated would be a self-latch configuration because the band would restrict motion of tool 114).

Regarding Claim 7, Brewster further discloses wherein the locking unit has a locking element (162-Fig. 9) to which a force is applied, via a restoring element (Fig. 9, the tensile strength of band 158 around neck 154 acts as a spring), in the direction of a locking position (Fig. 9, tensile strength of band 158 around neck 154 is opposite to the force applied by the rotation of grip 162).

Regarding Claim 8, Brewster further discloses wherein the second connection unit has an ancillary handle (142-Fig. 8), the ancillary handle having a fixing element (146-Fig. 8) configured to fix the ancillary handle to the hand-held power tool (Fig. 7, handle 142 is attached to the tool 114 via portion142).

Regarding Claim 9, Brewster further discloses wherein the second connection unit has an ancillary handle (142-Fig. 8), the ancillary handle having a fixing element (146-Fig. 8) configured to fix the ancillary handle to the hand-held power tool (Fig. 7, handle 142 is attached to the tool 114 via portion142), and wherein the restoring element acts upon the fixing element of the ancillary handle via the locking element of the locking unit (Fig. 9, the tension of bank 158 is configured to hold handle 142 is place).

Regarding Claim 10, Brewster further discloses wherein, in the locked state (Fig. 7, band 158 is around neck 154, examiner notes that this configuration is the same as the applicant’s locked state), the ancillary handle is configured to move relative to the hand-held power tool (Fig. 9, if band 158 is expanded, the handle 142 is free to rotate around neck 154).

Regarding Claim 13, Brewster discloses a dust extraction device (110-Fig. 8) for a hand-held power tool (114-Fig. 8), comprising: 
a fastening device (138-Fig. 8) configured to detachably connect the dust extraction device to the hand-held power tool (paragraph [0074]), the fastening device including:
(Fig. 9, the assembly shown with members 170 and 174 received by notches 180 and 182) configured to connect the dust extraction device to the hand-held power tool (paragraph [0076], describes how the members 170 and 174 interact with the body of the dust collector 110) by form closure (Fig. 8, members 170 and 174 are received by notches 178 and 182 in which the form or shape of the components locks them together); and 
a second connection unit (Fig. 8, assembly of grip 162, handle 142, head 146 and band 158) configured to connect the dust extraction device to the hand-held power tool by force closure (paragraph [0075], rotation of grip 162 causes band 158 to grip neck 154 of power tool 114).

Regarding Claim 14, Brewster further discloses the dust extraction device comprising a housing (118-Fig. 6), a dust chamber (134-Fig. 6) arranged in the housing, and a fan unit (130-Fig. 14) configured to generate an airflow (paragraph [0074]).

Regarding Claim 16, Brewster further discloses wherein the hand-held power tool is configured as a hammer drill (paragraph [0039], hammer drill).

Regarding Claim 17, wherein the first connection unit has at least two guide elements (178 and 182-Fig. 9), at least one of the guide units configured as a guide rail (Fig. 9, notches 178 and 182 can be configured as a guider rail).

Allowable Subject Matter
Claims 11-12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 recites a connection housing part, which is a discrete component and would constitute a third connection unit that connects the dust extractor device to the first and second connection units in order to connect the dust extractor to the power tool.
The prior art of record, either singularly or combination of, fails to anticipate or teach this particular structural element and how it is interacts with the dust extractor and power tool. 
Claims 12 and 18 are objected to due to dependency on an objected parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/18/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731